Citation Nr: 9911019	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-13 240	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for disorders of the 
right arm, right elbow, low back, and right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 
January 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran appeared at personal hearings before a 
Hearing Officer at the RO, and before a member of this Board 
sitting at the VA Central Office in Washington, D.C., in June 
1995 and March 1997, respectively.  

On April 30, 1997, the Board issued a decision confirming the 
RO's denial of service connection for the disabilities at 
issue.  On September 21, 1998, the Court of Veterans Appeals 
(Court)(now known as the United States Court of Appeals for 
Veterans Claims) issued an Order vacating a portion of the 
Board's decision and remanding the issues listed above to the 
Board for compliance with the instructions in the joint 
motion for remand.  The Court dismissed another issue, that 
of whether the appellant had presented new and material 
evidence to reopen a claim for service connection for 
residuals of a head injury; thus the Board decision on that 
issue remains in effect.  Copies of the Court's Order and the 
joint motion for remand are included in the veteran's claims 
file.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.  The veteran's service medical records support his 
assertion that he received a head injury during his active 
service.

3.  A statement from the service department which was 
received by the RO in 1950, refers to a "S/R" insert from 
mid-1945, which indicates that the veteran's duties were 
restricted and notes chronic arthralgia of the neck.

4.  The veteran has submitted medical opinions from private 
physicians stating that his current cervical spine disability 
is likely causally related to his inservice motor vehicle 
accident.

5.  The veteran's current disorders of the right elbow, right 
knee, right arm, and low back were first medically 
demonstrated many years after his separation from service, 
and have not been causally related to his active service, or 
any incident of service.


CONCLUSIONS OF LAW

1.  A cervical spine disability had its onset during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991);  38 C.F.R. § 3.303 (1998).

2.  Well-grounded claims for service connection for 
disabilities of the right arm, right elbow, right knee, and 
low back have not been submitted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991);  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

No complaints or findings of disorders of the low back, right 
arm, right elbow, neck, and right knee are noted on the 
report of the veteran's service entrance examination.  The 
veteran was treated for contusion and laceration of the scalp 
in January 1944.  X-ray studies showed no pathology.  The 
report of his October 1945 service separation examination 
showed no findings of any musculoskeletal defects other than 
pes planus.  A response from the service department to a RO 
request for information was received in January 1950.  It 
states that an "Insert to pg 15 of S/R shows: no undue 
exposure to inclement weather - 9 Jun 45 - Sinusitis.  
Maxillary chronic arthralgia neck."  That response also 
refers to the service medical records which have been 
summarized above.  

The veteran was hospitalized in a U.S. Marine hospital in 
June 1950 as a VA patient for septicemia and tularemia.  His 
next hospitalization of record was at a VA medical facility 
in November and December 1979.  He complained of muscle 
aches, and other disorders.  A thyroid problem was ultimately 
diagnosed.

The claims file contains reports of the veteran's VA 
outpatient treatment for the period from November 1979 to 
March 1993.  In September 1980, he presented with complaints 
of aches and pains in his neck and arms.  He reported that he 
worked as a bricklayer.  In January 1981, he complained of 
occasional pain in his shoulders several hours after doing 
heavy work.  In April 1992, he again complained of neck pain.  

The report of the veteran's September 1983 VA examination 
noted that the veteran reported a several year history of low 
back pain.  X-ray studies showed osteophyte formation at the 
L2-5 vertebrae, with slight narrowing and sclerosis of the 
apophyseal joints at the L2-3 and L3-4 vertebrae on the left.  
The assessment was degenerative joint disease of the lumbar 
spine by X-ray.

The veteran was treated by Meade J. Luby, M.D. and the staff 
at Coastal Orthopedic Associates, P.A., in Beaufort, South 
Carolina, from October 1993 to February 1995.  In October 
1993, the veteran reported to Dr. Luby that his right leg had 
given way under him during physical training in service, and 
that he had sustained injuries to his neck and head during a 
motor vehicle accident in service.  He further reported that 
after the in-service motor vehicle accident, he had numerous 
headaches and ultimately in recent times he noted discomfort 
in his neck.  He reported that he had had discomfort in his 
right knee and back for many years.  X-ray studies showed 
degenerative joint disease at the C5-6 and C6-7 levels.  Dr. 
Luby opined that the cervical joint disease was possibly 
related to the veteran's injury in service as described by 
the veteran.  X-ray studies of the lumbosacral spine showed 
moderate degenerative changes as spondylolysis which had 
increased on an interval basis since X-ray studies taken in 
1984.  The changes were most marked over the right low back 
in the areas of L4-5 and L5-S1.  No major changes were 
observed in the knee.  In February 1994, the veteran 
presented with complaints of pain in his low back, hip and 
knee.  In July 1994, the veteran complained of low back pain 
on the right side at the L4 vertebral area.  In February 
1995, the veteran was involved in a motor vehicle accident 
which caused pain in his right hip and right shoulder.

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in June 1995.  He testified that while 
exercising in service his right hip or leg gave way;  he fell 
to the ground and was taken to a hospital for treatment.  He 
further testified that he was involved in a motor vehicle 
accident in service when he was driving a truck from Burma to 
India.  He reported that the ground gave way beneath the 
truck and it rolled down a cliff.  When the truck had rolled 
about 150 feet down, he was thrown clear of the vehicle, 
struck his head and was knocked unconscious.  He testified he 
was hospitalized for 5 or 6 days following that accident and 
then was placed on light duty.  He reported that he had pain 
in his head and the back of his neck at the time of his 
separation from service.  He further reported that his other 
joint problems, i.e., those in his right arm, right elbow, 
right knee, and low back, began to bother him when he started 
working in the private sector after his discharge from active 
service.  He stated that he began seeing private doctors for 
his joint pains in either the 1940's or early 1950's but that 
they had since passed away and their records were no longer 
available.  He further stated that his right knee would 
sometimes give way under him, but not to the point that he 
would fall.

The veteran was afforded a personal hearing before a Member 
of this Board in Washington, D.C. in March 1997.  He 
testified that following his motor vehicle accident in 
service, his right arm no longer worked as well as his left 
arm.  His right arm, right elbow, low back, and right knee 
started to bother him in the two year period after his 
separation from service when he was employed as a 
construction worker.  His low back disorder began in about 
1978, and was first diagnosed as 'lumbago' by his private 
physician.  At about that same time, he began going to VA 
medical facilities for treatment.  Prior to 1978, he had 
primarily self-medicated with products such as Ben-Gay.  He 
further stated that immediately following his discharge from 
active service, he worked as an assistant to a machine 
engineer who 'hammered tools' in a ship's engine room.  After 
that position, he began to work in the construction field, 
learning the bricklaying trade and building houses.  He 
stated that he believed his neck trouble was caused by his 
head injury during the motor vehicle accident in service.

Following the Court's September 1998 Order remanding this 
case to the Board, the veteran submitted additional medical 
evidence, along with a waiver of his right to have that 
evidence considered first by the RO.  The evidence included 
treatment records from T. Robert Rhodin, M.D., an orthopedic 
surgeon in Beaufort, South Carolina.  They show that in 
February 1998 the veteran presented with complaints of pain 
down his arms, and in his back, neck, sacro-iliac joint, and 
knees.  He reported that his 1995 motor vehicle accident 
aggravated his prior neck problems a little bit.  Dr. Rhodin 
observed a markedly decreased range of motion in the neck, 
and spasm in the levator scapulae and paracervical muscles.  
He noted symmetrical strength, range of motion, stability, 
reflexes, sensation and coordination in the upper and lower 
extremities.  X-ray studies showed spurring arthritis in the 
neck with cervical spondylitis.  The assessment was cervical 
spondylitis with pain and spasm that the veteran related to 
his 1945 accident.  Later in February 1998, the veteran 
underwent a magnetic resonance imaging test.  The results 
showed C3-4 degenerative spondylitis and spurs at the C4-5-6 
vertebrae and some degeneration of the facet joint at C4-7.  
There was some narrowing of the spinal canal at C3-4 of both 
vertebral bony endplates and facet joints ligamentum flavum.  
The assessment was cervical spondylosis with pain and spasm 
that the doctor related to the veteran's 1945 [sic] accident 
based on the history given by the veteran.  Dr. Rhodin 
drafted a letter, dated in January 1999, stating that the 
veteran had been a patient in his office for some time with 
degenerative cervical spondylitis and degenerative arthritis 
in other joints.  He further stated that, by history, the 
veteran's cervical spondylosis was related to his 1945 
injury, unrelenting by history since that time.  The doctor 
opined that his current cervical symptoms were most likely 
related to that injury based on his history.

The veteran also submitted medical records from his June 1997 
treatment at the Beaufort Memorial Hospital, in Beaufort, 
South Carolina, for sacro-iliac joint problems, as well as 
records from his January 1993 examination at the Low Country 
Internal Medicine facility in Beaufort, South Carolina.  The 
Low Country Internal Medicine examination revealed no long 
term sequelae from his 1944 head trauma, as well as a history 
of Graves disease and malaria.

II.  Cervical Spine

Initially, the Board notes that this claim has been determined 
to be well-grounded within the meaning of 38 U.S.C.A. § 5107, 
and that all relevant facts have been properly developed for 
this appeal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  

Upon consideration of all the evidence of record, the Board 
finds that the evidence supports a grant of service 
connection for a cervical spine disability.  In making this 
determination, the Board took special note of the fact that 
the service medical records support the veteran's assertion 
that he sustained head trauma in service, although they do 
not confirm the accident.  Further, information received by 
the RO in 1950, while somewhat unclear, can be read as 
reflecting that the veteran had restrictions placed on his 
activities in mid-1945, at least in part, due to a finding 
that he had chronic neck arthralgia at that time.  Given the 
juxtaposition of the record entries and the nature of the 
motor vehicle accident, as described by the veteran in his 
personal hearing testimony, there is at least a reasonable 
probability that his current cervical spine disability is 
likely causally related to the reported inservice motor 
vehicle accident, when all doubt is resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

III.  Right Arm, Right Elbow, Right Knee, and Low Back

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The United 
States Court of Veterans Appeals has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  
(emphasis added) Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

When a veteran has sufficient time in service and a chronic 
disease such as arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  For the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings of a 
diagnosis including the word "chronic".  A continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after service discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  When a disease was 
not initially manifested during service or within the 
applicable presumption period, the appellant may establish 
the "required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet.App. 352, 
356 (1992). 

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted well-grounded 
claims for disorders of the right arm, right elbow, right 
knee and low back.  The evidence supporting the veteran's 
assertions that these disorders are causally related to his 
active service, are his own unsubstantiated contentions.  The 
veteran may honestly believe that these disorders did result 
from his 1944 motor vehicle accident, or his in-service fall, 
however, while he is certainly capable of providing evidence 
of symptomatology, as a layperson he is not considered 
legally capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 
494 (1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-
94 (1994).  

The service medical records do not support the veteran's 
assertion that he sustained a fall during physical training 
when his right leg gave way under him.  Further, the 
available medical evidence shows that at the time of his 
separation from service he did not have any right arm, right 
elbow, right knee, or low back disorders.  Rather, the 
service and post-service medical evidence indicates that 
those disorders arose more than one year after the veteran's 
separation from active service and are more likely to be 
related to his post-service work in construction trades, his 
1995 motor vehicle accident, or his yard work.  

VA and private medical records contained in the claims file 
show no treatment for any of these disorders prior to the 
late 1970's.

It does not appear that the private physicians' records and 
statements submitted by the veteran specifically link his 
asserted right arm, right elbow, right knee, and low back 
disorders to his active service in general, or to injuries 
reportedly sustained during his 1944 motor vehicle accident.  
However, even if they are interpreted as indicating that 
those disorders are causally related to his active service, 
they are not probative.  They were based in large measure on 
the veteran's description of his 1944 motor vehicle accident 
injuries, a description which is not supported by the service 
medical records.  It does not appear that the private 
physicians reviewed the veteran's claims file and service 
medical records prior to rendering their diagnoses.  See 
Swann v. Brown, 5 Vet.App. 233 (1993) (The Board is not bound 
to accept diagnoses based on an inaccurate history supplied 
by the veteran).          

Thus, the veteran has not submitted any cognizable medical 
opinion or other medical evidence which supports these 
claims.  Thus, these claims may not be considered well-
grounded.  38 U.S.C.A. § 5107(a).  Since the claims are not 
well-grounded, they must be denied.  See Edenfield v. Brown, 
8 Vet. App. 384, 390; (1995).

As the foregoing explains the need for cognizable, competent 
medical evidence linking the veteran's current disabilities 
to the veteran's active service, the Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69 (1995).


ORDER

Service connection for a cervical spine disability is 
granted.

As well-grounded claims for service connection for disorders 
of the right arm, right elbow, right knee, and low back, have 
not been submitted, the appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

